Citation Nr: 1619541	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  08-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to an initial rating in excess of 10 percent for chronic sacroiliac joint disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in relevant part, denied a request to reopen the previously denied claim of service connection for a left hip disability, and denied a higher rating for chronic sacroiliac joint disorder and entitlement to a TDIU.  In May 2012, the Board reopened the previously denied claim of service connection for a left hip disability and remanded the issues on appeal for further development.  

As stated in the May 2012 Board decision, a TDIU claim was raised by the Veteran and is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the Veteran has a separate appeal pending before the Board.  See February 2016 VA Form 8.  The pending appeal, which stems from a May 2014 rating decision, is for an increased rating for posttraumatic stress disorder (PTSD) and includes a request for a Board hearing, which has not been scheduled.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in September 2011.  A transcript of that hearing is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has a current left hip disability that is separate from his service-connected chronic sacroiliac joint disorder.

2.  For the period from July 14, 2010 to August 23, 2011, the Veteran had flexion of the thoracolumbar spine limited to 55 degrees.

3.  Prior to July 14, 2010, and from August 24, 2011, forward, the Veteran retains 60 degrees or more of flexion of the thoracolumbar spine without additional impairment after repetitive use, with no ankylosis or incapacitating episodes.

4.  For the period from October 13, 2012, to December 28, 2015, the Veteran had left hip extension limited to 5 degrees, as associated with the sacroiliac disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  From July 14, 2010 to August, 23, 2011, the criteria for a higher rating of 20 percent for chronic sacroiliac joint disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  Prior to July 14, 2010, and from August 24, 2011, forward, the criteria for a rating in excess of 10 percent for chronic sacroiliac joint disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4.  From October 13, 2012, to December 28, 2015, the criteria for a separate rating of 10 percent for limited left hip extension, as associated with the sacroiliac disability, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to her claim in September 2005, prior to the initial adjudication of that aspect of the claim on appeal.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

Pursuant to the May 2012 Board remand, VA provided VA examinations in October 2012 to determine the nature and etiology of the Veteran's claimed left hip disability, as well as the severity of the Veteran's service-connected sacroiliac disability.  There is no argument or indication that this examination is inadequate or that its finding do not reflect the current severity of the disabilities.  

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Service Connection for a Left Hip Disability

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran is seeking service connection for a left hip disability.  Service treatment records shows that he was treated on multiple occasions for left hip pain.  The Veteran has testified that he currently experiences left hip symptomatology.

In May 2012, the Board remanded this issue for the RO to obtain a medical opinion as to whether the Veteran's currently reported left hip symptoms are manifestations of his service-connected chronic sacroiliac joint disorder or rather represent a separate left hip disability resulting from his period of active service or from the service-connected disability.  In an October 2012 VA examination report, a VA examiner opined that the Veteran's left hip symptoms are associated with, and cannot be separated from, his service-connected chronic sacroiliitis.

In sum, the most probative evidence shows that the Veteran does not have a current left hip disability that is separate from his service-connected sacroiliac disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  Indeed, pyramiding, the act of rating the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the examination her found no symptoms of the left hip separate and apart from those of the sacroiliac disability and thus a separate award of service connection would constitute impermissible pyramiding.  

The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for a separate left hip disability must be denied.  38 C.F.R. §§ 3.102, 3.303.


Increased Rating for the Sacroiliac Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

The Veteran is seeking a higher rating for his service-connected chronic sacroiliac joint pain disorder, which has been rated as 10 percent disabling under Diagnostic Code 5237.  38 C.F.R. § 4.71a.  He filed his increased rating claim in June 2006.

Under the General Rating Formula of Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

A March 2007 VA examination shows complaints of persistent pain (level: 5/10) in the left buttock.  The Veteran denied radiating pain, tingling, numbness, or weakness to the lower extremities.  He denied incontinence of bowel or bladder.  The examiner noted that the Veteran was unemployed, having last worked in December 2006 at a food store, where he stocked shelves.  He did not report additional limitations following repetitive use or during flare-ups.  He did not report an incapacitating episode during the past 12 months.  Physical examination showed no gross deformity.  There was focal tenderness to palpation over the left sacroiliac joint.  Forward flexion of the lumbar spine was to 90 degrees, with pain, and a combined range of motion of 265 degrees.  Range of motion did not change after five repetitions.  There was no evidence of fatigue, weakness, or lack of endurance.  

A May 2008 VA examination shows continued complaints of pain in the left buttock.  Pain was constant, on average 6/10 in pain intensity, and aggravated by prolonged sitting, bending, and driving.  The Veteran denied radiating pain, tingling, numbness, or weakness in the lower extremities.  Bowel and bladder functions were intact.  The Veteran reported working in paving and being able to do his duties despite the pain.  He did not report additional limitation following repetitive use or during flare-ups.  He further did not report an incapacitating episode during the past 12 months.  Physical examination showed no gross deformity.  There was severe tenderness to palpation over the left sacroiliac joint.  Forward flexion of the lumbar spine was to 90 degrees, with mild pain, and a combined range of motion of 285 degrees.  Range of motion did not change after five repetitions.  There was no evidence of fatigue, weakness, or lack of endurance.

A July 2010 VA examination shows that the Veteran reported a gradual increase in left buttock pain.  He was unemployed and had last worked in November 2009 as a seal coating and paving worker.  He also complained about lower back pain, which had worsened over the years.  The Veteran did not report radiating pain or incapacitating episodes.  Forward flexion of the lumbar spine was to 55 degrees, with mild pain, and a combined range of motion of 187 degrees.  Range of motion did not change after three repetitions.  There was no evidence of fatigue, weakness, or lack of endurance.  As to functional impairment, the examiner noted pain and mobility related with prolonged walking, standing, climbing, bending, squatting, or repeated stair climbing; the Veteran could not lift more than 25 pounds.  The examiner opined that the Veteran's left buttock pain could at least as likely as not limit functional ability, as described.

An August 2011 VA examination shows a report of increasing pain.  The Veteran reported flare-ups described as numb, nerve pain shooting down the leg, sometimes unbearable.  Forward flexion of the lumbar spine was to 90 degrees, with mild pain, and a combined range of motion of 240 degrees.  Range of motion did not change after three repetitions.  The examiner noted additional limitation due to weakness, pain, and instability.  There was no guarding or muscle spasm, radiculopathy or other neurologic abnormality, or intervertebral disc syndrome.  As to functional impact, the examiner noted that the Veteran worked in road construction but had been out of work for over a year, mostly due to gastrointestinal problems, and did not think he could go back to work because of back/buttock pain.  The examiner characterized the severity of sacroiliac symptoms as mild.

An October 2012 VA examination show continued complaints of left buttock pain, that at time refers to the left groin and hip.  Pain is aggravated by sitting and, on average, has an intensity of 8/10.  The Veteran did not report radiating pain, tingling, or numbness in the lower extremities.  Bowel and bladder functions were intact.  The Veteran had not worked in two years.  He stated that he stopped due to pain in the left hip and buttock.  He used a cane for ambulation.  He did not report additional limitation following repetitive use or during flare-ups, or incapacitating episodes during the last 12 months.  Forward flexion of the lumbar spine was to 70 degrees, with pain, and extension was to 20 degrees, also with pain.  For the left hip, forward flexion was to 70 degrees, with pain throughout the range of motion, extension to 5 degrees, internal rotation to 15 degrees, external rotation to 25 degrees, adduction to 20 degrees, and abduction to 25 degrees.  Range of motion did not change after three repetitions.  There was no evidence of fatigue, weakness, or lack of endurance.  The examiner indicated that the pain and decreased range of motion in the left hip was caused by the left sacroiliitis.

A December 2015 VA examination shows that, for the left hip, forward flexion was to 100 degrees, extension to 30 degrees, internal rotation to 40 degrees, external rotation to 55 degrees, adduction to 25 degrees, and abduction to 40 degrees, with pain noted in the exam.  Range of motion did not change after repetitive use testing.  There was no additional limitation due to pain, weakness, fatigability, or incoordination with repeated use over time.  There was no ankylosis.  The Veteran used a cane.  The examiner did not note any functional impact.

Based on these examination findings, the Board finds that that a higher rating of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine is warranted for the Veteran's service-connected chronic sacroiliac joint disorder, from July 14, 2010 to August, 23, 2011, as the evidence shows forward of flexion of lumbar spine limited to 55 degrees.  See July 2010 VA examination.  For the rest of the appeal period, however, a rating in excess of 10 percent is not warranted, as the evidence fails to show flexion of the lumbar spine limited to 60 degrees or less, a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gain o abnormal spinal contour.  While acknowledging the Veteran's complaints of pain, such pain has not been shown to result in additional functional limitation during the period in question.  It is appropriate to assign different rating percentages for different stages of the appeal, where symptoms changes.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  For the entire appeal period, a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted, as there is no evidence of ankylosis.  

The Board also finds that a separate rating of 10 percent (under Diagnostic Code 5251) is warranted for limited left hip extension, from October 13, 2012, to December 28, 2015, as the evidence shows left hip extension limited to 5 degrees.  See October 2012 VA examination.  Such hip symptoms have been found to be a component of the Veteran's service-connected sacroiliac joint disorder.  See October 2012 VA examination report.  For the rest of the appeal period, however, a compensable rating for left hip impairment is not warranted as the Veteran's left hip symptoms do not meet the criteria for a compensable rating under Diagnostic Codes 5250-5255.  While acknowledging the Veteran's complaints of pain, this has not been shown to result in additional functional limitation during the period in question.  It is appropriate to assign different rating percentages for different stages of the appeal, where symptoms changes.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Board has also considered entitlement to separate evaluations for objective neurologic abnormalities, as outlined by Note (1) of the General Rating for Diseases and Injuries of the Spine.  In this case, however, there is no objective evidence of neurological symptoms as a result of his service-connected sacroiliac disability.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the weight of the evidence supports a higher rating of 20 percent under the General Rating Formula of Diseases and Injuries of the Spine from July 14, 2010 to August, 23, 2011, and a separate rating of 10 percent for limited left hip extension under Diagnostic Code 5251 from October 13, 2012, to December 28, 2015.  For the rest of the appeal period, however, the weight of the evidence is against a higher rating for the Veteran's service-connected sacroiliac disability.


ORDER

Service connection for a left hip disability is denied.

From July 14, 2010 to August, 23, 2011, a rating of 20 percent for chronic sacroiliac joint disorder is granted.

Prior to July 14, 2010, and from August 24, 2011, forward, a rating in excess of 10 percent for chronic sacroiliac joint disorder is denied.

From October 13, 2012, to December 28, 2015, a separate rating of 10 percent for limited left hip extension, as associated with the sacroiliac joint disorder, is granted.


REMAND

As stated in the introduction, the Veteran has a separate appeal pending before the Board.  The pending appeal involves an increased rating for PTSD and includes a request for a Board hearing, which has yet to be scheduled.

The Board finds that the Veteran's claim for a TDIU, currently on appeal, is inextricably intertwined with the pending appeal of an increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered); Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Therefore, adjudication of the Veteran's TDIU claim must be deferred.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


